DETAILED ACTION
CLAIMS 1-20 
are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art (“BRI”).  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim(s) 1:
 “a pulse power module operable to …”;
Claim(s) 1:
 “a PoE module operable to …”;
Claim(s) 1 and 10:
 “a power controller for selecting …”; 
Claim(s) 10:
 “a first power delivery module for”; and
Claim(s) 10:
 “a second power delivery module for”;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
Claim(s) 1, 2, 5-6, 8-11, 14-15, and 17-19
 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHONG et al., US 2015/0323968 Al, (“Chong”) in view of COENEN et al., US 20160269195 A1, (“Coenen”).
Chong was cited as prior art in the previous office action. As such, its relevant teachings are hereby incorporated by reference to the extent applicable to the newly amended claims.
Regarding Claim 1,
 Chong teaches a power control block comprising:  (Fig. 3A, elements 351-362 collectively) 
a power input (Fig. 3A, element 356) for receiving pulse power from a power source … (Fig. 3A, element 351) ;
a power output for delivering the pulse power or Power over Ethernet (PoE) to a transmission line connector; (Fig. 3A, elements 362 and 367 collectively; See also [0026] “One or more wires in link 361 carries power and data through Ethernet transformer group 367 to Ethernet interface 362.”) 
a pulse power module operable to receive the pulse power and transmit the pulse power to the power output;  (Fig. 3A, element 357; [0026] “HP-PSE switch 357 is a second power-supply circuit … HP-PSE switch 357 receives power from device power circuit 351 through line 365 and 356.” ) 
a PoE module operable to receive the pulse power, convert the pulse power to PoE, and transmit the PoE to the power output; (Fig. 3A, element 355; See also [0026] “PSE controller 355 comprises a first power-supply circuit … PSE controller 355 receives power from device power circuit 351 through line 356 and 358 … Powers is carried to the center tap of a transformer in Ethernet transformer group 367 from PSE controller 355 through lines 353 and 364 … One or more wires in link 361 carries power and data through Ethernet transformer group 367 to Ethernet interface 362.” Emphasis added.) and
 a power controller for selecting the pulse power module to deliver the pulse power to the power output or the PoE module to deliver the PoE to the power output.  (Fig. 3A, element 352; See also [0026] “Processing circuit 352 can send a control signal to turn on or turn offHP-PSE switch 357 through signal 359 ….” See also [0050] – [0052] “if it is determined by processing circuit 352 that HP-PSE-PD 300 connected at Ethernet interface 362 is capable of receiving high power, processing circuit 352 determines to tum on HP-PSE switch 357. If it is determined by processing circuit 352 that HP-PSE-PD 300 connected at Ethernet interface 362 is not capable of receiving high power, processing circuit 352 determines not to turn on HP-PSE switch 357 … If processing circuit 352 determines to turn on HPPSE switch 357 …  processing circuit 352 sends a control signal to turn on HP-PSE switch 357 through signal 359; a power circuit in PSE controller 355 is then not used to supply power to HPPSE- PD 300 ….”; Emphasis added. See also [0022];
i.e. either element 357 or element 355 is used to supply power. )
Chong does not teach the pulse power being received in a sequence of pulses in which power varies between a relatively small power level during a first interval and a larger power level during a second interval;
As discussed above, Chong goes on to teach receiving power at a power circuit, and delivering power to POE devices. (Chong, Abstract; See also Fig. 3A, elements 351-362) 
Coenen teaches the pulse power being received in a sequence of pulses in which power varies between a relatively small power level during a first interval and a larger power level during a second interval; (Coenen Figs. 7A – 7E; See also [0020] – [0022], [0023] “the main control unit is adapted for providing the first AC signal such that the first pulses have a rising or falling edge; the main control unit is adapted for sending the data by changing a characteristic of these pulses such as amplitude or the time distances between the rising (or falling) edges of consecutive first pulses or rising and falling edges of one pulse ….” Emphasis added;
See also [0048] –[0049]) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of  Coenen with the teaching of Chong, as both references are directed to providing power from one computing system to another. Moreover, Coenen carries out Chong’s teaching of sending data and power over the same wires (Chong [0030]) by teaching a technique which modulates pulse width of a power signal so as to communicate data along with power to the devices connected to the bus (Fig. 3, see also [0098] and [0023]). 
Regarding Claim 10,
 Chong teaches a power control block comprising: (Fig. 3A, elements 351-362 collectively)
a power input for receiving a first type (Fig. 3A, element 356)  of power from a power source …; (Fig. 3A, element 351)
a first power delivery module for transmitting said first type of power; (Fig. 3A, element 357; [0026] “HP-PSE switch 357 is a second power-supply circuit … HP-PSE switch 357 receives power from device power circuit 351 through line 365 and 356.” ) 
a second power delivery module for converting said first type of power to a second type of power and transmitting said second type of power; (Fig. 3A, element 355; See also [0026] “PSE controller 355 comprises a first power-supply circuit … PSE controller 355 receives power from device power circuit 351 through line 356 and 358”)
a power output for transmitting said first type of power or said second type of power to a transmission line connector; (Fig. 3A, elements 362 and 367 collectively; See also [0026] “One or more wires in link 361 carries power and data through Ethernet transformer group 367 to Ethernet interface 362.”) 
and
 a power controller for selecting said first power delivery module for delivery of said first type of power or said second power delivery module for delivery of said second type of power to the power output; .  (Fig. 3A, element 352; See also [0026] “Processing circuit 352 can send a control signal to turn on or turn offHP-PSE switch 357 through signal 359 ….” See also [0050] – [0052] “if it is determined by processing circuit 352 that HP-PSE-PD 300 connected at Ethernet interface 362 is capable of receiving high power, processing circuit 352 determines to tum on HP-PSE switch 357. If it is determined by processing circuit 352 that HP-PSE-PD 300 connected at Ethernet interface 362 is not capable of receiving high power, processing circuit 352 determines not to turn on HP-PSE switch 357 … If processing circuit 352 determines to turn on HPPSE switch 357 …  processing circuit 352 sends a control signal to turn on HP-PSE switch 357 through signal 359; a power circuit in PSE controller 355 is then not used to supply power to HPPSE- PD 300 ….”; Emphasis added. See also [0022];
i.e. either element 357 or element 355 is used to supply power. )
wherein the power control block is configured for mounting on a circuit board comprising the transmission line connector.  (Fig. 3A, element 350. See also [0027] “The function of device power circuit 351 is to supply power to processing circuit 352 and the rest of circuitries of HP-PSE 350”) 
Chong does not teach the first type of power being received in a sequence of pulses in which power varies between a relatively small power level during a first interval and a larger power level during a second interval;
As discussed above, Chong goes on to teach receiving power at a power circuit, and delivering power to POE devices. (Chong, Abstract; See also Fig. 3A, elements 351-362) 
Coenen teaches the first type of power being received in a sequence of pulses in which power varies between a relatively small power level during a first interval and a larger power level during a second interval; (Coenen Figs. 7A – 7E; See also [0020] – [0022], [0023] “the main control unit is adapted for providing the first AC signal such that the first pulses have a rising or falling edge; the main control unit is adapted for sending the data by changing a characteristic of these pulses such as amplitude or the time distances between the rising (or falling) edges of consecutive first pulses or rising and falling edges of one pulse ….” Emphasis added;
See also [0048] –[0049]) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of  Coenen with the teaching of Chong, as both references are directed to providing power from one computing system to another. Moreover, Coenen carries out Chong’s teaching of sending data and power over the same wires (Chong [0030]) by teaching a technique which modulates pulse width of a power signal so as to communicate data along with power to the devices connected to the bus (Fig. 3, see also [0098] and [0023]). 
Regarding claims 2 and 5-9,
 
Chong teaches these claims according to the reasoning set forth in the previous office action.
Claim(s) 11, 14-20
 recite(s) features that are substantially the same, save for the category of invention, as the apparatus set forth in claim(s) 1 and 5-8 Specifically:
Claim(s) 11 ,18, and 19 correspond(s) to claim(s) 1	
Claim(s) 14 correspond(s) to claim(s) 5;
Claim(s) 15 correspond(s) to claim(s) 6; 
Claim(s) 16 and 20 correspond(s) to claim(s) 7; and
Claim(s) 17 correspond(s) to claim(s) 8;
Therefore claim(s) 11, 14-15, and 17-19 is/are rejected under the same reasoning set forth above over Chong. 
Claim(s) 3, and 12,
 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHONG et al., US 2015/0323968 Al, (“Chong”) in view of COENEN et al., US 20160269195 A1, (“Coenen”) in further view of Gong et al., US 2019/0386836 Al, (“Gong”)
Chong and Gong were cited as prior art in the previous office action. As such, their relevant teachings are hereby incorporated by reference to the extent applicable to the newly amended claims.
Regarding claims 3 and 12,
 
 Chong and Gong teach these claims according to the reasoning set forth in the previous office action.
Claim(s) 4 and 13
 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHONG et al., US 2015/0323968 Al, (“Chong”) in view of COENEN et al., US 20160269195 A1, (“Coenen”) in further view of Koch, US 5,793,628, (“Koch”).
Chong and Koch were cited as prior art in the previous office action. As such, their relevant teachings are hereby incorporated by reference to the extent applicable to the newly amended claims.
Regarding claims 4 and 13,
 
 Chong and Koch teach these claims according to the reasoning set forth in the previous office action.
Response to Arguments
Applicant’s arguments, see remarks filed 9/16/2022, with respect to the rejection(s) of claim(s) 1, 2, 5-6, 8-11, 14-15, and 17-19
 under 35 U.S.C. § 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Chong in view of Coenen.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J CORCORAN whose telephone number is (571)270-0549. The examiner can normally be reached M-F 07:30 - 16:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brian J Corcoran/             Examiner, Art Unit 2187              

/JAWEED A ABBASZADEH/             Supervisory Patent Examiner, Art Unit 2187